COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 MICHELLE PEREZ and ENRIQUE                    §
 MARQUEZ,                                                     No. 08-14-00249-CV
                                               §
                  Appellants,                                    Appeal from the
                                               §
 v.                                                        County Court at Law No. 6
                                               §
 FEDERAL HOME LOAN MORTGAGE                                 of El Paso County, Texas
 CORPORATION,                                  §
                                                             (TC#2014-CCV01142)
                  Appellee.                    §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants all costs in this Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2016.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.